          Case 5:19-cv-06856-EJD Document 21 Filed 11/12/19 Page 1 of 6



 1 IRELL & MANELLA LLP
   Morgan Chu (SBN 70446)
 2 Benjamin W. Hattenbach (SBN 186455)
   Michael D. Harbour (SBN 298185)
 3 1800 Avenue of the Stars, Suite 900
   Los Angeles, California 90067-4276
 4 Telephone: (310) 277-1010
   Facsimile: (310) 203-7199
 5 Email: mchu@irell.com
   Email: bhattenbach@irell.com
 6 Email: mharbour@irell.com

 7 A. Matthew Ashley (SBN 198235)
   Olivia Weber (SBN 319918)
 8 840 Newport Center Drive, Suite 400
   Newport Beach, California 92660-6324
 9 Telephone: (949) 760-0991
   Facsimile: (949) 760-5200
10 Email: mashley@irell.com
   Email: oweber@irell.com
11
   Counsel for Defendants
12 FORTRESS INVESTMENT GROUP LLC,
   FORTRESS CREDIT CO. LLC,
13 VLSI TECHNOLOGY LLC

14                                 UNITED STATES DISTRICT COURT

15                                NORTHERN DISTRICT OF CALIFORNIA

16                                       SAN JOSE DIVISION

17 INTEL CORP.,                                   Case No. 5:19-cv-06856-EJD

18                   Plaintiff,                   DEFENDANTS’ NOTICE OF MOTION
                                                  AND MOTION TO EXTEND
19              v.                                DEFENDANTS’ DEADLINE TO
                                                  RESPOND TO THE COMPLAINT
20 FORTRESS INVESTMENT GROUP LLC,
   FORTRESS CREDIT CO. LLC,
21 VLSI TECHNOLOGY LLC, and
   DSS TECHNOLOGY MANAGEMENT,
22 INC.,

23                   Defendants.

24

25

26

27

28
                                                          DEF. MOTION TO EXTEND DEFENDANTS' DEADLINE TO
                                                                                  RESPOND TO COMPLAINT
                                                                                  Case No. 5:19-CV-06856-EJD
     10757810
          Case 5:19-cv-06856-EJD Document 21 Filed 11/12/19 Page 2 of 6



 1              Pursuant to Civil Local Rules 6-1 and 6-3, defendants Fortress Investment Group LLC,

 2 Fortress Credit Co. LLC, and VLSI Technology LLC (collectively “Defendants”) respectfully

 3 move the Court to set January 6, 2020 as the deadline for Defendants’ responses to Intel

 4 Corporation’s (“Intel” or “Plaintiff”) Complaint. Fortress Investment Group LLC and VLSI

 5 Technology LLC’s deadline to respond to the Complaint is November 13, 2019, and Fortress

 6 Credit Co. LLC’s deadline is November 15, 2019, so Defendants are requesting an approximately

 7 52-day extension. Intel stated that it was agreeable to an extension to December 30, 2019, but

 8 Intel has not responded to Defendants’ request for an additional seven days in light of the

 9 holidays. Given the impending deadlines to respond to the Complaint, Defendants could not wait

10 any longer for a response from Intel before filing this motion.

11                          MEMORANDUM OF POINTS AND AUTHORITIES

12              On October 23, 25, and 29, 2019, Intel served on Defendants a 163-paragraph antitrust and

13 unfair competition complaint (the “Complaint”). The Complaint alleges that Defendants have

14 engaged in a supposed anticompetitive scheme to acquire patents and then bring allegedly

15 “meritless” patent infringement lawsuits against Plaintiff and other entities. Intel’s Complaint

16 seeks broad relief which, if permitted to stand, would turn both antitrust and patent law on their

17 heads and restrain Defendants from exercising their constitutional right to petition the courts for

18 redress of grievances. Among other things, the Complaint asks this Court to: (i) void and

19 “rescind” an unidentified number of contracts with an unidentified number of parties; (ii) declare

20 “unenforceable” patents that, at least according to the Complaint, number in excess of one

21 thousand (including patents belonging to nonparties to this case); (iii) declare “unlawful”

22 currently pending lawsuits—including one in this District—based on Intel’s allegation that they

23 are “meritless” and that certain unidentified patents are “weak”; and (iv) award antitrust damages

24 to be “multiplied” by the Court. See Complaint at pg. 47 (Prayer for Relief). Given the enormous

25 breadth of the Complaint, which was obviously many months in the making, the important legal

26 rights at stake, and the upcoming holidays, Defendants should be afforded a reasonable extension

27 of roughly 52 days to investigate this sprawling case and file their responses to the Complaint.

28
                                                                    DEF. MOTION TO EXTEND DEFENDANTS' DEADLINE TO
                                                                                            RESPOND TO COMPLAINT
                                                                                            Case No. 5:19-CV-06856-EJD
     10757810                                          -1-
          Case 5:19-cv-06856-EJD Document 21 Filed 11/12/19 Page 3 of 6



 1              For purposes of this Motion, Defendants are assuming that the current deadlines for

 2 responding to the Complaint are November 13 and 15, 2019. VLSI Technology LLC and Fortress

 3 Investment Group LLC were each served on two occasions. The first service was of an unsigned

 4 summons and thus is ineffective. Declaration of A. Matthew Ashley (“Ashley Decl.”) ¶ 2. See,

 5 e.g., Ayres v. Jacobs & Crumplar, P.A., 99 F.3d 565, 569 (3d Cir. 1996) (a summons that is not

 6 signed by the clerk is a “nullity”) (internal quotation marks omitted). If the subsequent service

 7 dates are used, VLSI Technology LLC’s and Fortress Investment Group LLC’s deadlines are

 8 November 15, 2019 and November 19, 2019, respectively. With the requested extension, each of

 9 Defendants’ responses to the Complaint would be due on January 6, 2020. This extension will not

10 affect any other case deadlines that have been scheduled in this matter. It is also not clear whether

11 the fourth defendant in this case, DSS Technology Management, Inc., has been served yet.

12              Defendants regret burdening the Court with this motion, but despite their best efforts, they

13 have been unable to reach a resolution with Intel regarding the extension to January 6, 2020. On

14 the day the Complaint was served on Fortress Credit Co. LLC (October 25, 2019), counsel for

15 Defendants contacted Intel’s counsel requesting a 120-day extension to file Defendants’ responses

16 to the Complaint. Ashley Decl. ¶¶ 3-4, Ex. A. Intel responded three days later on October 28,

17 2019 stating that it would be willing to agree to a 30-day extension only. Id. ¶ 3. Later that same

18 afternoon, Defendants responded that, given the massive scope of the case, the complexity of the

19 issues involved, and in light of the approaching holiday season, Defendants would appreciate an

20 extension closer to 120 days. Id. After receiving no response for two days, Defendants again

21 contacted Intel on October 30, 2019, and offered to agree to a 70-day extension as a compromise

22 in order to avoid having to involve the Court. Id. After receiving no answer for five days,

23 Defendants again contacted Intel on November 4, 2019 and asked if Intel could please respond to

24 the request. Id. Intel responded with a counter offer of 45-days on November 6, 2019. Id.

25 Because this would make Defendants’ response due in the middle of the holiday season

26 (December 30, 2019) when several of the attorneys and client representatives who are working on

27 this matter will be periodically unavailable, Defendants requested an additional week to January 6,

28
                                                                      DEF. MOTION TO EXTEND DEFENDANTS' DEADLINE TO
                                                                                              RESPOND TO COMPLAINT
                                                                                              Case No. 5:19-CV-06856-EJD
     10757810                                           -2-
          Case 5:19-cv-06856-EJD Document 21 Filed 11/12/19 Page 4 of 6



 1 2020. Id. ¶¶ 3, 5. It has been five days since Defendants made this request, and Intel has not

 2 responded. Id. ¶ 3.

 3              While Defendants appreciate Intel’s offer of a 45-day extension, Defendants respectfully

 4 submit that an additional week is necessary to allow Defendants’ counsel to investigate the

 5 Complaint and communicate effectively with their clients in light of the approaching holiday

 6 season. Indeed, given the staggering breadth of the Complaint and the upcoming holidays,

 7 Defendants believe that a longer extension of 120 days is warranted, but they are willing to agree

 8 to a 52-day extension as a compromise.

 9              This request is more than reasonable. Antitrust actions are often “sprawling, costly, and

10 hugely time-consuming.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 560 n.6 (2007). This case is

11 no exception and in fact is an oversized case even by antitrust standards. As just an example of

12 this case’s enormously overbroad scope, the purported antitrust misconduct includes the filing of

13 numerous litigations (see, e.g., Complaint ¶¶ 88, 96), and the purported “victims” of the allegedly

14 anticompetitive behavior include such behemoth companies as Google, Apple, Samsung,

15 Microsoft, Huawei, Cisco Systems, Oracle, Panasonic, Netflix, Hulu, Blackberry, and Barnes &

16 Noble. See, e.g., id. ¶¶ 64, 96, 99, 115. Intel also seeks to “rescind” or void numerous contracts

17 that involve nonparties to this case. Id. at pg. 47 (Prayer for Relief).

18              Moreover, Intel identifies the alleged antitrust market as the “market for patents for high-

19 tech consumer and enterprise electronic devices and components or software therein and processes

20 used to manufacture them.” Id. ¶ 118. In other words, Intel’s proposed antitrust “market”

21 essentially comprises all patents regarding “electronics or software.” This is an incredibly broad

22 category to say the least.

23              Conducting a reasonable investigation into the Complaint and possible defenses will take

24 considerable time given the Complaint’s scope, the complexity of the issues involved, and the

25 high stakes at issue. These issues include, just by way of example, matters relating to (1) Intel’s

26 assertion that Fortress “controls” various other entities, nonparties, and dozens of litigations,

27 id. ¶ 8; (2) the apparently over one thousand patents that Intel claims are “weak,” id., yet somehow

28 drive monopolistic profits because, according to Intel, sophisticated companies like itself, Apple,
                                                                       DEF. MOTION TO EXTEND DEFENDANTS' DEADLINE TO
                                                                                               RESPOND TO COMPLAINT
                                                                                               Case No. 5:19-CV-06856-EJD
     10757810                                            -3-
          Case 5:19-cv-06856-EJD Document 21 Filed 11/12/19 Page 5 of 6



 1 Samsung, Microsoft, and many others do not have enough resources to analyze the patents, id.

 2 ¶ 124; (3) the many contracts and agreements referenced in the Complaint that Intel seeks to

 3 “void,” including contracts and agreements to which Defendants are not even parties, id. at pg. 47

 4 (Prayer for Relief); and (4) the expansive “market for patents for high-tech consumer and

 5 enterprise electronic devices and components or software therein and processes used to

 6 manufacture them” that Defendants have supposedly cornered, id. ¶ 118. In addition, the

 7 Complaint essentially seeks to prejudge numerous complex lawsuits that are currently pending in

 8 courts around the world.

 9              In light of the above, as well as the approaching holiday season, Defendants’ request for an

10 extension until January 6, 2020 to respond to the Complaint is reasonable. Absent such an

11 extension, Defendants’ ability to investigate their potential defenses will be hampered, and

12 Defendants will suffer significant prejudice as a result. In contrast, Plaintiff will suffer no

13 prejudice if Defendants’ request is granted. Plaintiff has already stated that it is agreeable to an

14 extension to December 30, 2019 so long as there is an extended briefing schedule for Plaintiff’s

15 response, which Defendants already stated they are fine with if the extension also includes their

16 reply brief. Ashley Decl. ¶ 3, Ex. A. An additional week from December 30 until January 6, 2020

17 will not hinder Plaintiff’s rights in any way. Moreover, as noted above, the requested extension

18 will not affect any other current case deadline, and, as far as Defendants are aware, the fourth

19 defendant, DSS Technology Management Inc., has not even been served yet. Plaintiff also had the

20 benefits of many months if not years to investigate the facts alleged in its Complaint. Defendants

21 are simply asking for roughly 52 additional days to do the same.

22              Defendants respectfully request that the Court set a deadline of January 6, 2020 to respond

23 to the Complaint. In the alternative, Defendants respectfully request that the Court extend the

24 response deadline to December 30, 2019 consistent with the forty-five days that Intel already

25 stated it was agreeable to, or by an additional length of time that the Court deems just and proper.

26

27

28
                                                                     DEF. MOTION TO EXTEND DEFENDANTS' DEADLINE TO
                                                                                             RESPOND TO COMPLAINT
                                                                                             Case No. 5:19-CV-06856-EJD
     10757810                                           -4-
          Case 5:19-cv-06856-EJD Document 21 Filed 11/12/19 Page 6 of 6



 1 Dated: November 12, 2019                  Respectfully submitted,

 2                                           IRELL & MANELLA LLP

 3

 4
                                             By:     /s/A. Matthew Ashley
 5                                                 Counsel for Defendants
                                                   FORTRESS INVESTMENT GROUP LLC,
 6                                                 FORTRESS CREDIT CO. LLC,
                                                   VLSI TECHNOLOGY LLC
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        DEF. MOTION TO EXTEND DEFENDANTS' DEADLINE TO
                                                                                RESPOND TO COMPLAINT
                                                                                Case No. 5:19-CV-06856-EJD
     10757810                               -5-
